Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000894
                                                      08-NOV-2012
                                                      07:58 AM


                       NO. SCPW-12-0000894

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STATE OF HAWAII, Respondent,

                                vs.

               CHRISTOPHER LEE SLAVICK, Petitioner.


                       ORIGINAL PROCEEDING
                       (CR. NO. 04-1-1534)

                      ORDER DENYING WITHOUT
           PREJUDICE PETITION FOR WRIT OF PROHIBITION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Christopher Lee

Slavick’s October 23, 2012 petition for a writ of prohibition,

and the record, it is unclear what specific relief petitioner is

seeking from this court.   Moreover, it appears that, at this

time, petitioner fails to demonstrate a clear and indisputable

right to relief and a lack of alternative means to obtain relief.

See Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241, 580

P.2d 58, 62 (1978) (A writ of prohibition is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the
requested action.   Such a writ is not intended to supersede the

legal discretionary authority of the trial courts, cure a mere

legal error or serve as a legal remedy in lieu of normal

appellate procedure.).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

prohibition is denied without prejudice.

          DATED: Honolulu, Hawai#i, November 8, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2